Citation Nr: 0736888	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, identified 
as renal failure, claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment rendered in May 1998.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability, identified as scars and neuropathy of the left 
lower extremity, claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment rendered in May 1998.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949.  

This appeal arises from May and July 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) in an August 2004 
decision and remand, characterized the veteran's claims as 
whether new and material evidence had been submitted to 
reopen the claims for disability benefits for renal failure, 
scars and neuropathy of the left lower extremity under 
38 U.S.C.A. § 1151 and denied the request to reopen the 
claims.  (Separately, the issue of an increased rating for 
osteomyelitis of the terminal phalanx of the left index 
finger was remanded for additional development.  This matter 
remains under the jurisdiction of the RO and will not be 
further discussed herein.)  

The veteran appealed the August 2004 decision of the Board to 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a September 2006 Order, the 
Court granted the parties Joint Motion for Partial Remand 
(Motion) and vacated and remanded the August 2004 decision of 
the Board.  The Board was ordered to readjudicate the 
veteran's claims in compliance with the instructions in the 
Motion.  The claims have been returned to the Board.  

In the Motion, the parties explained that The Veterans Claims 
Assistance Act of 2000 (VCAA) enacted on November 9, 2000, 
included provisions for re-adjudicating claims on the merits 
(rather than as claims to reopen) that had been denied as 
"not well grounded" between July 1999 and November 2002.  
The Board was ordered to re-adjudicate the claim for 
disability benefits under 38 U.S.C.A. § 1151 for renal 
failure on the merits as the prior July 2000 decision had 
denied that claim as "not well grounded."  Prior to doing 
so, however, additional development is necessary, as detailed 
below.  

As to the scars and left leg claim, the motion instructed the 
Board to explain whether it should be adjudicated on the 
merits or as a claim to reopen, given that it was previously 
denied in November 1999, i.e., during the time frame set out 
in that section of the VCAA that concerned itself with the 
appropriate posture of a claim that had been previously 
denied.  While it is obvious the RO did not use the 
expression that the claim was not well grounded in denying it 
in 1999, rather than make a formal determination on the 
question raised in the Motion at this juncture, the safer 
procedural course of action is to provide the veteran notice 
of the information and evidence necessary to substantiate his 
claim on the merits, as well as notice of what would 
constitute new and material evidence, given the basis for the 
denial of this claim in November 1999.   

As to the renal failure issue, the records of VA treatment in 
the claims folder do not include any dated after February 
1998.  The records of VA treatment immediately before the May 
1998 treatment for an abdominal aneurysm and those 
immediately afterward are needed to properly consider the 
claim.  In addition, a medical opinion should likewise be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's records of VA treatment 
at the Little Rock VA Medical Center 
dated from February 1998 to through 
January 1999 should be obtained.  

2.  The veteran should be provided notice 
of the information and evidence necessary 
to establish entitlement to benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 as an original claim, as well as 
notice of the information and evidence 
necessary to reopen a claim for benefits 
under 38 U.S.C.A. § 1151 for left leg 
scars and neuropathy that had been 
previously denied on the basis that scars 
and neuropathy were reasonably 
foreseeable results of the treatment VA 
provided.  

3.  The veteran should be afforded a VA 
examination.  The claims folder should be 
made available to the examiner for review 
before the examination.  The VA examiner 
is asked to diagnose any scars, 
neuropathy of the left lower extremity or 
disability of the kidneys, as may have 
developed after the infra-renal abdominal 
aortic aneurysm repair at a VA hospital 
in May 1998.  For each additional 
disorder diagnosed, the VA examiner is 
asked to indicate if it is at least as 
likely as not the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing care, and 
whether any such disability was a 
reasonably foreseeable consequence of 
that surgery.  

4.  Thereafter, the issues on appeal 
should be re-adjudicated, and if the 
outcome remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case, and given an 
opportunity to respond before the matter 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

